Citation Nr: 0524622	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-09 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island



THE ISSUE

Entitlement to an initial compensable rating for the service-
connected erectile dysfunction as secondary to service-
connected status post radial prostatectomy due to prostate 
cancer.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from August 1964 to June 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision in which the RO 
granted service connection for erectile dysfunction as 
secondary to the service-connected status post radial 
prostatectomy due to prostate cancer and assigned a 
noncompensable rating.  

In a statement received in May 2004, the veteran's accredited 
representative indicated that the veteran wished to claim 
service connection for an acquired psychiatric disorder as 
secondary to the service-connected residuals of prostate 
cancer.  

It was also noted that he wished to claim service connection 
for post-traumatic stress disorder (PTSD) as directly related 
to his military service.  These matters are referred to the 
RO for appropriate action.  

In a statement received in August 2004, the veteran appears 
to have also raised claims of an earlier effective date for 
the awards of compensation for status post radial 
prostatectomy due to prostate cancer and special monthly 
compensation based on loss of use of a creative organ.  These 
matters are also referred to the RO for appropriate action.  



FINDING OF FACT

The veteran's erectile dysfunction is manifested by the 
inability to ejaculate, loss of sensation and difficulty 
maintaining an erection; but not by deformity of the penis.  




CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
service-connected erectile dysfunction have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.115b including Diagnostic 
Code 7522 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Preliminary matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

Having reviewed the complete record, the Board finds that the 
notification requirements of the VCAA have been satisfied in 
this case.  

In this regard, the Board notes VAOPGCPREC 8-2003 (December 
22, 2003) in which the VA Office of the General Counsel held 
that, if, in response to a notice of decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case (SOC) if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
a notice of the information and evidence necessary to 
substantiate the newly raised issue.  Precedent opinions of 
the General Counsel are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 2002).  

In an evidence development letter dated in April 2003, the 
veteran was advised of the type of evidence necessary to 
substantiate his initial claim.  In addition, the veteran was 
also advised of his and VA's responsibilities under VCAA, 
including what evidence should be provided by him and what 
evidence should be provided by VA.  

The veteran was also advised to identify any additional 
evidence that he believed might be relevant to his claims and 
what VA would do to assist him in the development of his 
claim.  

In addition, in the Statement of the Case (SOC) issued in 
December 2003, and the Supplemental Statement of the Case 
(SSOC) issued in March 2004, the RO set forth the law and 
regulations pertinent to the veteran's claim for a higher 
initial rating.  

The Board further finds that all obtainable evidence 
identified by the veteran relative to these claims has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

Therefore, to the extent that VCAA is applicable to this 
claim, the Board finds that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  

However, the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") has held that the statutory 
and regulatory provisions pertaining to VA's duty to notify 
and to assist do not apply to a claim if resolution of the 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").  

In the instant case the facts are not in dispute; the 
resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of ratings for erectile dysfunction.  

VA has no further duty, therefore, to notify him of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).  


II.  Analysis

The veteran is seeking a compensable evaluation for the 
service-connected erectile dysfunction.  He essentially 
contends that a 20 percent rating is warranted under 
Diagnostic Code (DC) 7522 based on a loss of the ability to 
ejaculate and a loss of the ability to maintain a viable 
erection.

The Board notes that, in the July 2003 rating decision, the 
RO granted service connection for the status post radial 
prostatectomy due to prostate cancer, effective from March 7, 
2003.  

The RO assigned a 20 percent evaluation for that disability 
based on urinary frequency under the criteria of 38 C.F.R. § 
4.115b, DC 7528, which pertains to malignant neoplasms of the 
genitourinary system.  

The RO also granted service connection for erectile 
dysfunction as secondary to the status post radial 
prostatectomy, effective March 7, 2003.  The RO assigned a no 
percent rating under DC 7522, which pertains to penis, 
deformity, with loss of erectile power.  

The RO also granted special monthly compensation based on 
loss of use of a creative organ, effective March 7, 2003.  38 
U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2004).  
This award was based on the veteran's service-connected 
erectile dysfunction.  

The Board notes that veteran did not express timely 
disagreement as to the 20 percent disability rating assigned 
for the status post radial prostatectomy due to prostate 
cancer or the grant of special monthly compensation.  Thus, 
these issues are not presently before the Board on appeal.  

Therefore, the only issue currently before the Board on 
appeal is the claim of entitlement to compensable evaluation 
for the service-connected erectile dysfunction.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  

In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.  

As discussed hereinabove, as a result of his erectile 
dysfunction, the veteran is being paid special monthly 
compensation for loss of use of a creative organ under 38 
U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).  

Having reviewed the complete record, the Board finds that 
there is no basis for payment of compensation under the 
provisions of the Rating Schedule in this case.  38 C.F.R. 
Part 4 (2004).  In this regard, the Board notes that the 
Rating Schedule provides three codes for penile impairment.  

Removal of half or more of the penis will be rated as 30 
percent disabling, or it will be rated on voiding 
dysfunction.  38 C.F.R. § 4.115b, DC 7520 (2004).  

Removal of the glans of the penis will be rated as 20 percent 
disabling, or it will be rated on voiding dysfunction.  38 
C.F.R. § 4.115b, DC 7521 (2004).  

Deformity of the penis with loss of erectile power will be 
rated as 20 percent disabling.  38 C.F.R. § 4.115b, DC 7522 
(2004).  

The record reflects that the veteran underwent a radial 
prostatectomy in February 2002.  A review of the operative 
report shows that the surgery did not result in the removal 
of half or more of the penis, or removal of the glans of the 
penis.  

In June 2003, the veteran underwent a VA examination to 
clarify the nature and severity of the residuals of his 
radial prostectomy.  The veteran reported that he was able to 
get erections, but that they were difficult to maintain.  He 
reported having success with Viagra, but that using it caused 
him headaches.  No deformity was noted.  

In a statement dated in August 2003, the veteran indicated 
that he was unable to engage in sexual intercourse because 
his penis would become flaccid as soon as he attempted 
penetration.  He indicated that, although his penis was 
slightly less flaccid when using Viagra, it still remained 
soft and left him unable to engage in intercourse.  

In a subsequent statement dated in February 2004, the veteran 
further explained that he had lost a significant aspect of 
his relationship with his wife due to erectile dysfunction.  

The veteran asserted that the term "penile deformity" 
contained in DC 7522 should be broadly interpreted to include 
his symptomatology, which he identified as loss of the 
ability to ejaculate, loss of significant sensation and the 
inability to sustain a viable erection.  

The Board notes that there is no doubt that the veteran has 
suffered some loss of erectile power in the form of the 
inability to ejaculate, loss of significant sensation and the 
inability to sustain a viable erection.  

However, the Rating Schedule provides a 20 percent rating 
under DC 7522 for deformity of the penis with loss of 
erectile power.  This is a conjunctive set of criteria.  
Therefore, both manifestations of the disability must be 
present to warrant compensation at the sole authorized level.  

Where the criteria for a compensable rating under a 
Diagnostic Code are not met, a no percent rating is awarded.  
38 C.F.R. § 3.31 (2004).  This two-criterion code is not one 
of those with numerous criteria of which not all would be 
expected to exist in a single individual at any one time.  
See 38 C.F.R. § 4.21 (2004).  

While the veteran asserts that he has met one of the criteria 
consistent with loss of erectile power for the 20 percent 
evaluation, the medical evidence of record establishes 
unequivocally that the veteran does not have a deformity of 
his penis.  

The Board notes in this regard that the provisions of the 
Rating Schedule applicable to the genitourinary system do not 
comtemplate the assignment of VA compensation benefits for a 
disability manifested by erectile dysfunction alone as these 
criteria are based the determined level of "average 
impairment in earning capacity."  

As noted, the veteran appropriately has been granted special 
monthly compensation benefits that are meant to compensate 
service-connected disability manifested by loss of a creative 
organ.  

Although the veteran has asserted that the term "deformity" 
should be interpreted broadly to include his symptomatology, 
the Board finds that to do so would be to contradict the 
plain language of the regulation, which clearly 
differentiates between deformity of the penis and loss of 
erectile power.  

Consequently, the Board concludes that the veteran does not 
meet the criteria for a compensable evaluation under DC 7522.  
The Board's review does not disclose any basis for a 
compensable evaluation under the rating schedule.  

As the RO previously explained, these manifestations of the 
veteran's disability are compensated and the veteran is paid 
for them under the provisions of 38 U.S.C.A. § 1114(k) (West 
2002) and 38 C.F.R. § 3.350(a) (2004).  

Furthermore, although the veteran also complained of urinary 
frequency during the June 2003 VA examination, the record 
reflects that the 20 percent rating currently assigned under 
DC 7528 for the status post radial prostatectomy was based on 
those symptoms.  

For these reasons, the Board concludes that the arguments of 
the veteran and his representative are without merit and the 
veteran's claim for a compensable evaluation for erectile 
dysfunction is denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit).  



ORDER

The claim for an initial compensable rating for the service-
connected erectile dysfunction as secondary to service-
connected status post radial prostatectomy due to prostate 
cancer is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


